[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Execution Version


Exhibit 10.4
PATENT SECURITY AGREEMENT
THIS PATENT SECURITY AGREEMENT, dated as of June 14, 2018, is made by each of
the entities listed on the signature pages hereto (each a “Grantor” and,
collectively, the “Grantors”), in favor of Fortress Credit Corp. (the “Lender”).
W I TN E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of June 14, 2018 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among iPass, Inc., a
Delaware corporation (“Parent” and together with each other Person that becomes
a Borrower thereunder, including, for the avoidance of doubt, iPass IP LLC, a
Delaware limited liability company, upon the consummation of the SPV Joinder (as
defined therein), each a “Borrower” and collectively, the “Borrowers”), and the
Lender, the Lender has agreed to make a loan to the Borrowers upon the terms and
subject to the conditions set forth therein;
WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Suretyship
Agreement, dated as of June 14, 2018, in favor of the Lender (the “Guaranty
Agreement”), to guarantee the Obligations (as defined in the Credit Agreement)
of the Borrowers; and
WHEREAS, all of the Grantors are party to the Security Agreement, dated as of
June 14, 2018, in favor of the Lender (the “Security Agreement”) pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and to induce the Lender to make the loan to the
Borrowers thereunder, each Grantor hereby agrees with the Lender as follows:
Section 1.    Defined Terms. Capitalized terms used herein without definition
are used as defined in the Security Agreement.
Section 2.    Grant of Security Interest in Patent Collateral. Subject to the
terms and provisions of the Security Agreement, each Grantor, as collateral
security for the complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor,
hereby mortgages, pledges and hypothecates to the Lender, and grants to the
Lender a Lien on, and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):
(a)    all Patents owned by such Grantor and all Licenses providing for the
grant by or to such Grantor of any right under any Patent, including, without
limitation, those identified on Schedule 1 hereto;
(b)    all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
(c)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at


ACTIVE/95396592.5
178950710 v2

--------------------------------------------------------------------------------





law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.
Section 3.    Guaranty and Security Agreement.
(a)    The interest in the Patent Collateral being assigned hereunder shall not
be construed as a current assignment but rather as a security interest that
provides the Lender such rights as are provided to holders of security interests
under applicable law.
(b)    The security interest granted pursuant to this Patent Security Agreement
is granted in conjunction with the security interest granted to the Lender
pursuant to the Security Agreement and each Grantor hereby acknowledges and
agrees that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
Section 4.    Grantor Remains Liable. Subject to the terms and provisions of the
Security Agreement, each Grantor hereby agrees that, anything herein to the
contrary notwithstanding, such Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other reasonably
necessary or desirable actions in connection with their Patents Collateral
subject to a security interest hereunder.
Section 5.    Authorization. To the extent applicable, the parties hereto
authorize and request that the Commissioner of Patents and Trademarks of the
United States record this security interest in the Patent Collateral.
Section 6.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.
Section 7.    Governing Law. This Patent Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
[SIGNATURE PAGES FOLLOW]






[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
2
178950710 v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
IPASS INC.,
as Grantor
By: /s/ Darin R. Vickery    
Name:    Darin R. Vickery
Title:    CFO


[Signature Page to Patent Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







ACCEPTED AND AGREED
AS OF THE DATE FIRST ABOVE WRITTEN:
FORTRESS CREDIT CORP.,
as Lender
By: /s/ Constantine M. Dakolias    
Name:    Constantine M. Dakolias
Title:    President






[Signature Page to Patent Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






SCHEDULE 1
TO
PATENT SECURITY AGREEMENT
[***]
183078091 v1


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.